                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

ANTHONY KAHN SKINNER,

       Plaintiff,

v.                                             Case No. 4:19cv20-MW/CS

THE STATE OF FLORIDA,

      Defendant.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 8. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This case is DISMISSED for failure to comply

with Court orders and for failure to prosecute. Plaintiff’s pending motions for in forma

pauperis status, ECF Nos. 2 and 5, are DISMISSED because they are insufficient to

proceed and do not comply with the requirements of 28 U.S.C. § 1915.” The Clerk shall

close the file.

       SO ORDERED on May 10, 2019.

                                         s/Mark E. Walker          ____
                                         Chief United States District Judge
